        Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 1 of 7. PageID #: 91




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Leonard Bingham, Jr.,                                          Case No. 3:20-cv-449

                         Plaintiff,

        v.                                                     MEMORANDUM OPINION
                                                                   AND ORDER

State of Ohio, et al.,


                         Defendants.


                                       I.     INTRODUCTION

        Defendants the Lima City Police Department, Dustin Brotherwood, and Trent Kunkleman

move to dismiss Plaintiff Leonard Bingham, Jr.’s pro se complaint.1 (Doc. No. 5). After retaining

counsel, Bingham filed a motion for leave to amend his complaint. (Doc. No. 11). Bingham also

filed a brief in opposition to Defendants’ motion to dismiss. (Doc. No. 14). Defendants filed a

brief in opposition to Bingham’s motion to amend, (Doc. No. 13), and a reply brief in support of

their dismissal motion. (Doc. No. 15). For the reasons stated below, I deny Bingham’s motion to

amend and grant Defendants’ motion to dismiss.

                                        II.    BACKGROUND

        On April 1, 2016, officers with the Lima, Ohio Police Department executed a search warrant

at 419 South Collett Street in Lima, Ohio. See Ohio v. Bingham, 141 N.E.3d 614 (Ohio Ct. App.


1
  While the case caption identifies the State of Ohio as a defendant, the complaint does not include
any factual allegations attributing any conduct or assigning liability to the State. (See Doc. No. 1).
       Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 2 of 7. PageID #: 92



2019). Lima police officers had been investigating numerous reports suggesting drugs were being

trafficked at the property and, on March 30, 2016, officers arranged for a confidential informant to

go to the property and conduct a controlled buy of marijuana. While executing the search warrant,

officers uncovered a variety of illegal drugs and drug paraphernalia, as well as a gun. The gun and

crack cocaine were found inside a shoebox that Bingham was seen carrying inside. Id. at 619.

        Bingham was indicted by a grand jury on three drug-related counts and one count of illegally

possessing a weapon. Bingham filed a total of three motions to suppress evidence seized pursuant

to the execution of the search warrant, all of which the trial court denied. Id. at 620. The court also

denied Bingham’s two motions to reconsider the denial of his suppression motions and his motion

to dismiss the indictment. Id. at 620-21.

        On October 26, 2018, Bingham changed his not-guilty plea to a plea of no contest, pursuant

to a negotiated plea agreement which permitted him to appeal the trial court’s denial of his

suppression motions. A few weeks later and prior to sentencing, Bingham filed a motion to

withdraw his no-contest plea as to two of the counts in the indictment. The trial court denied

Bingham’s motion and sentenced him to a total of 12 years in prison. Id.

        On appeal to the Third District Court of Appeals, Bingham argued the trial court erred in (a)

failing to dismiss the indictment due to an insufficient number of grand jurors; (b) refusing to

suppress evidence obtained pursuant to the search warrant; and (c) denying Bingham’s motion to

withdraw his plea. The Third District concluded Bingham was indicted by an appropriate number

of grand jurors under Ohio law and that the trial court did not abuse its discretion in denying his

motion to withdraw his plea. Id. at 621-22, 635.

        The bulk of the appellate proceedings were dedicated to Bingham’s challenges to the search

warrant. Bingham claimed three paragraphs in the search warrant affidavit, which was signed and




                                                   2
       Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 3 of 7. PageID #: 93



submitted by Defendant Brotherwood, contained materially false statements and also omitted critical

information:

       13. Within the last 72 hours, the Task Force performed a controlled drug transaction
       using [a confidential informant] to purchase a known amount of Marijuana from
       Leonard Bingham for a known amount of money. During this the C.I. drove to 419
       S. Collett to meet with Leonard. The C.I. parked his/her vehicle in the stone lot to
       the south of the house.

       14. Investigators were maintaining visual surveillance on 419 S. Collett. Investigators
       watched [as] the C.I. walked around to the back of the residence. Almost
       immediately the C.I. is heard knocking on a door. After a short time, the C.I. was
       heard leaving and then seen walking from the back of 419 S. Collett.

       15. Investigators followed the C.I. back to a prearranged location and took
       possession of the marijuana. The marijuana was field tested and found to be positive
       for the presumptive presence of marijuana.

Id. at 624. Bingham claimed Brotherwood misled the judge who approved the search warrant by

claiming the informant arranged to buy from Bingham when the informant actually planned to buy

drugs from another man, Joel Pea. Id. Further, Bingham claimed the controlled buy with Pea never

actually took place, and Brotherwood’s assertion otherwise was “entirely false.” Id. at 625.

       The State conceded Brotherwood’s identification of Bingham as the seller in the controlled

buy was not true and that the statement apparently was made with reckless disregard for the truth.2

Id. The trial court, following a hearing, concluded that the controlled buy actually occurred, even if

Bingham was not involved; the Third District concluded the trial court did not err in reaching that

finding. Id. at 627. Further, the appellate court held the trial court properly denied Bingham’s

motions to suppress “because even when Bingham's name is removed from paragraph 13 of the

search-warrant affidavit, the affidavit contains sufficient information from which a magistrate could

conclude that there was a fair probability that drugs or evidence of drug trafficking would be


2
   Bingham also filed a complaint with the Lima Police Department regarding the search warrant
affidavit. The chief of the department informed Bingham that the department had concluded the
warrant affidavit did not comply with department policy and that Brotherwood had been disciplined.
(Doc. No. 14-2 at 1).
                                                   3
        Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 4 of 7. PageID #: 94



discovered inside of 419 S. Collett.” Id. at 628. The Third District rejected Bingham’s second

assignment of error as well and affirmed his conviction.

           Bingham subsequently initiated this litigation. He contends the Defendants’ actions violated

his due process rights. (Doc. No. 1 at 3). He also seeks to amend his complaint to assert a claim

against the Lima Police Department pursuant to Monell v. Department of Social Services of the City of New

York, 436 U.S. 658 (1978), as well as a § 1983 custom or policy claim. (Doc. No. 14 at 5-6).

                                             III.    STANDARD

           Rule 12 provides for the dismissal of a lawsuit for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6). A court must accept as true all of the factual allegations

contained in the complaint when ruling on a motion to dismiss. Erickson v. Pardus, 551 U.S. 89, 94

(2007); Thurman v. Pfizer, Inc., 484 F.3d 855, 859 (6th Cir. 2007). To survive a motion to dismiss

under Rule 12(b)(6), “even though a complaint need not contain ‘detailed’ factual allegations, its

‘factual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true.’” Ass'n of Cleveland Fire Fighters v. City of

Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

           The plaintiff must offer more than conclusory allegations or legal conclusions masquerading

as factual allegations. Twombly, 550 U.S. at 555 (The complaint must contain something more than

“a formulaic recitation of the elements of a cause of action”). A complaint must state sufficient

facts which, when accepted as true, state a claim “that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (explaining that the plausibility standard “asks for more than a sheer possibility

that a defendant has acted unlawfully” and requires the complaint to allow the court to draw the

reasonable inference that the defendant is liable for the alleged misconduct).




                                                      4
       Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 5 of 7. PageID #: 95



        Courts must read Rule 12(b)(6) in conjunction with Rule 8(a)(2)’s requirement that a plaintiff

need offer “only ‘a short and plain statement of the claim showing that the pleader is entitled to

relief.’ Specific facts are not necessary; the statement need only ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Erickson, 551 U.S. at 93 (citing Twombly,

550 U.S. at 596); see also Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 295-96 (6th Cir 2008).

                                            IV.      ANALYSIS

        Defendants argue the complaint must be dismissed because (a) Bingham filed suit outside of

the two-year statute of limitations period applicable to § 1983 claims; (b) the Lima Police

Department is not an entity which is subject to suit; and (c) Bingham fails to establish the City of

Lima was responsible for the officers’ misconduct. (Doc. No. 5).

        Bingham’s claims suffer from a more immediate problem – they have not yet accrued.

Under Heck v. Humphrey, 512 U.S. 477 (1994), a plaintiff’s “cause of action under § 1983 that would

imply the invalidity of a conviction does not accrue until the conviction is reversed or expunged, and

therefore the statute of limitations does not begin to run until such an event occurs, if ever.”

D'Ambrosio v. Marino, 747 F.3d 378, 384 (6th Cir. 2014) (citation omitted).

        While Bingham’s pro se complaint explicitly asserts a violation of his due process rights, the

true nature of his claim is one for the violation of his Fourth Amendment right to be free from

unreasonable searches. Tobias v. Pletzke, 933 F. Supp. 2d 892, 918 (E.D. Mich. 2013) (“Given the

explicit textual source of the constitutional protection, Plaintiff's challenge to the [search warrant]

affidavit falls under the Fourth Amendment, and not the Fourteenth.” (citing Conn v. Gabbert, 526

U.S. 286, 293 (1999) and Albright v. Oliver, 510 U.S. 266, 269-71 (1994))).

        “In order to recover compensatory damages [for a violation of the Fourth Amendment’s

protection against unreasonable searches], . . . the § 1983 plaintiff must prove not only that the

search was unlawful, but that it caused him actual, compensable injury which . . . does not encompass


                                                     5
       Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 6 of 7. PageID #: 96



the ‘injury’ of being convicted and imprisoned (until his conviction has been overturned).” Schilling

v. White, 58 F.3d 1081, 1086 (6th Cir. 1995) (quoting Heck, 512 U.S. at 487 n.7). Bingham concedes

that his claimed injury is the fact that he was convicted and imprisoned based upon a search warrant

affidavit that contained false and misleading statements. (Doc. No. 14 at 4 (“[T]he actual injury

regarding the false and misleading statements was not apparent until Plaintiff’s appeal was denied on

August 19, 2019, and when the Ohio Supreme Court denied Plaintiff’s request for leave to file a

Memorandum in Support of Jurisdiction on July 2, 2020.”)).

        Bingham’s conviction has not been overturned and a ruling in his favor on his Fourth

Amendment claim would imply his state-court conviction is invalid – a result expressly prohibited by

Heck and subsequent cases. Therefore, I dismiss his claim without prejudice. See, e.g., Hancock v.

Word, 27 F. App’x 256, 257 (6th Cir. 2001).

        Further, to the extent Bingham’s complaint could be read to allege an injury other than his

allegedly invalid conviction, I conclude such a claim is barred by the two-year statute of limitations

applicable to § 1983 claims. Cooey v. Strickland, 479 F.3d 412, 416 (6th Cir. 2007) (A “two-year

statute of limitations applies to § 1983 claims in Ohio.”). The statute of limitations “begins to run

when the plaintiff knows or has reason to know that the act providing the basis of his or her injury

has occurred.” Id. Bingham knew or had reason to know his rights had been violated perhaps as

early as September 6, 2016, when he filed his first motion to suppress in the trial court, but no later

than October 13, 2017, when he moved to suppress evidence obtained during the search because the

search warrant contained materially false or misleading statements. Ohio v. Bingham, 141 N.E.3d at

620.

        Contrary to his claims, (Doc. No. 14 at 4), Bingham did not need to wait for the Lima Police

Department to admit Brotherwood had drafted the warrant affidavit in violation of department

policy before he had reason to know the affidavit contained untrue statements. What Bingham


                                                   6
       Case: 3:20-cv-00449-JJH Doc #: 16 Filed: 03/08/21 7 of 7. PageID #: 97



claims was untrue was the statements asserting Bingham sold marijuana to the confidential

informant. Bingham fails to explain why he would not have reason to know he did not do

something a third party claimed he did.

        Thus, the statute of limitations ran no later than October 13, 2019, as to any part of

Bingham’s Fourth Amendment claim which does not imply the invalidity of his state-court

conviction. Bingham filed suit on February 27, 2020, over four months after the limitations period

expired. Any portion of his claim which is not barred by Heck is barred by the two-year statute of

limitations.

        Finally, I deny Bingham’s motion to amend as futile. Foman v. Davis, 371 U.S. 178, 182

(1962). Bingham has not identified any amendments from which I could plausibly conclude his

claims either are ripe or not time-barred.

                                          V.    CONCLUSION

        For the reasons stated above, I deny Bingham’s motion to amend, (Doc. No. 11), and grant

Defendants’ motion to dismiss. (Doc. No. 5). Further, as Bingham has paid the filing fee in full, I

deny as moot his motion to proceed in forma pauperis. (Doc. No. 2).

        So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   7
